Citation Nr: 0406300	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
September 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  (By a rating decision dated in May 2000, 
the RO determined that the veteran's claim of service 
connection for skin rash was not well grounded.  However, 
following enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), the RO re-adjudicated 
the veteran's claim in January 2002.  The effect of the re-
adjudication was to void the prior denial.  The second issue, 
service connection for peptic ulcer disease, was added prior 
to the January 2002 adjudication.) 


FINDINGS OF FACT

1.  The veteran's skin rash is not related to the veteran's 
period of military service.  

2.  The veteran's peptic ulcer disease is not related to the 
veteran's period of military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have a skin rash that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran does not have peptic ulcer disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the VCAA was signed into law on November 9, 
2000.  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of the VCAA and 
of VA's duties to both notify and assist in correspondences 
dated in February 2001 and December 2001, prior to the RO's 
January 2002 adjudication from which this appeal arises.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf if he so chose, and where the veteran was to send the 
information sought.  See Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the RO 
attempted to obtain all of the records identified by the 
veteran.  The RO obtained treatment records from the Mt. 
Sinai Hospital Medical Center in Chicago, and the VA Medical 
Center (VAMC) in Hines, Illinois.  At the veteran's request, 
the RO attempted to retrieve treatment records from Sacred 
Heart Hospital, Chicago, Illinois, but was told by Sacred 
Heart that there were no records available.  The RO also 
attempted to retrieve treatment records from Westlake 
Hospital in Melrose Park, Illinois, but was told by Westlake 
that they had no information.  Also at the veteran's request, 
the RO sought to obtain records from the VAMC in Jackson, 
Mississippi; however, the VAMC responded that there were no 
records for the veteran.  

Through the National Personnel Records Center (NPRC), the RO 
also sought treatment records from the veteran's active duty 
period in England.  This search resulted in receipt of the 
veteran's clinical record from the dispensary where he was 
stationed at RAF Weathersfield, England, which recorded only 
a single visit for pharyngitis in December 1957.  The same 
request to NPRC brought a negative response to the request 
for records from the USAF Hospital in South Ruislip, England, 
where the veteran claimed to have been hospitalized for his 
skin rash in 1957.  Finally, the RO attempted to obtain the 
veteran's service medical records (SMRs), but, as the RO 
informed the veteran in the January 2002 rating decision, it 
appears that those records were lost in a fire at NPRC in 
1973.  In January 2002, just prior to the rating decision, 
the veteran informed the RO that he had no further evidence 
to provide.  

As for whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for skin rash or peptic ulcer disease, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, as will be described in 
detail below, the competent medical evidence shows no problem 
with either disability until many years after military 
service.  Additionally, although the veteran has had an ulcer 
and currently experiences a skin disability, there is no 
indication, except by way of unsupported allegation, that the 
veteran experienced an injury or disease in service, or that 
either of the more recently shown problems may be associated 
with his military service.  Consequently, given the standard 
of the regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

After a review of the evidence, the Board is not aware of any 
available evidence not of record which is necessary to decide 
the case on the merits.  The Board consequently concludes 
that VA's duties to inform and assist under both the VCAA and 
the implementing regulations have been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

I.  Skin Rash

The veteran testified at his hearing that, while stationed in 
England on active military duty, he began having a skin rash 
which manifested itself to a degree that it required three 
days of hospitalization in 1958 at the USAF hospital at South 
Ruislip, England.  The veteran first filed a claim for his 
skin rash in 1999.  The Board also notes that in the 
veteran's original claim for veteran's benefits, submitted in 
October 1991, which sought service connection for 
pancreatitis and liver disease, the veteran made no mention 
of any skin disorder.  The report of a physical examination 
given at Mt. Sinai in September 1979 shows the veteran gave 
the examiner a medical history that included only (1) an in-
service episode of pneumonia necessitating hospitalization, 
(2) having worked in a tuberculosis ward, and (3) having had 
a gastric ulcer some five to six years previously (1973-
1974), which had been virtually asymptomatic since.  The 
veteran did not mention any skin disorder.  The same examiner 
specifically reported that there were no skin abnormalities 
save for some depigmentation on the back of the veteran's 
hands attributable to the veteran having put his hands in lye 
to remove warts.

Records from the early 1990s from VAMC Hines are without 
mention of any skin abnormalities.  More recent treatment 
records from Hines show a diagnosis of eczema and treatment 
for mycosis fungoides.  

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
skin rash, he is not competent to provide medical opinion as 
to its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

Based on consideration of the evidence described above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Despite the veteran's contentions to 
the contrary, a chronic skin rash was not found by medical 
practitioners until well after his active military service.  
As noted above, even after the passage of many years 
following military service, as late as 1979, his skin was 
examined, and no problem other than that caused by self-
treatment for warts was found.  The absence of evidence of 
chronic skin disability until just recently is of significant 
evidentiary weight, so much so that the Board finds that it 
is of greater evidentiary weight than the veteran's lay 
statement regarding the onset and continuation of a skin 
problem after military service.  

II.  Peptic Ulcer Disease

As noted above, the veteran first claimed service connection 
for peptic ulcer disease more than 40 years after leaving 
military service.  As with the veteran's skin rash, there was 
no mention of an ulcer in the veteran's first claim for VA 
benefits in 1991.  The first indication in the record of an 
ulcer is in the medical history, described above, given at 
Mt. Sinai in September 1979.  The veteran indicated that a 
gastric ulcer had occurred in about 1973-1974, and had been 
virtually asymptomatic between that time and the 1979 
examination.  

Once again, the only evidence of record supportive of the 
veteran's claim of service connection for an ulcer consists 
of the lay statements of the veteran himself.  While the 
veteran is competent as a layperson to describe the symptoms 
he has experienced, he is not competent to provide medical 
opinion as to whether such symptoms are attributable to 
peptic ulcer disease or to military service.  Espiritu, 
supra.

The medical evidence of record indicates that the ulcer did 
not develop until well after his active military service, 
even by the veteran's own history as reported in 1979.  Given 
the absence of evidence to the contrary, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for skin rash or peptic 
ulcer disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



